933 A.2d 725 (2007)
284 Conn. 922
STATE of Connecticut
v.
Maurice FLANAGAN.
Supreme Court of Connecticut.
Decided October 10, 2007.
Richard W. Callahan, special public defender, in support of the petition.
Nancy L. Chupak, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 102 Conn.App. 105, 925 A.2d 385 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court did not violate the defendant's constitutional right to self-representation?"
ROGERS, C.J., and VERTEFEUILLE and SCHALLER, Js., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17990.